37 So. 3d 968 (2010)
DANN OCEAN TOWING, INC., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Christopher S. Troudt, Appellees.
No. 1D09-6543.
District Court of Appeal of Florida, First District.
June 21, 2010.
David F. Pope and Allen Von Spiegelfeld of Banker Lopez Gassler P.A., Tampa, for Appellant.
Geri Atkinson-Hazelton, General Counsel, and Louis A. Gutierrez, Senior Attorney, Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
In this unemployment benefits appeal, the record demonstrates that the appeals referee correctly concluded that appellant failed to prove that its employee was discharged for misconduct connected with his work because it failed to demonstrate that the drug test the employee allegedly failed was conducted in compliance with the requirements of section 443.101(11), Florida Statutes (2008). Accordingly, the Unemployment Appeals Commission correctly affirmed the referee's decision. The record further demonstrates that the federal preemption argument appellant makes on appeal was not raised before the referee and, therefore, was waived. See generally New Pointe, Inc. v. Unemployment Appeals Comm'n, 932 So. 2d 360, 361 (Fla. 2d DCA 2006) (the employer may not make legal arguments for the first time on appeal). Accordingly, we affirm.
AFFIRMED.
WEBSTER, WETHERELL, and MARSTILLER, JJ., concur.